Title: To Thomas Jefferson from David Ross, 15 April 1781
From: Ross, David
To: Jefferson, Thomas


Richmond, 15 Apr. 1781. The bearer, George Nicolson, “is engaged to go the Northward to try and procure some of the Stores wanted for the Army”; making payment there will be difficult, and Ross would be pleased if TJ would write the Virginia delegates in Congress to assist Nicolson. Ross has sent to the back country to obtain a return of the hemp collected under the tax laws. “This is an Article very much in demand at Philadelphia and a valuable Fund as far as it will go, tho a very unweildy one but it must be used.” Desires an order sent to “Mr.  Brown” [John Browne] to receive the cargo of the Washington, which consists of pork, flour, peas, ship bread, bacon, and lard. Is just setting out on a trip. “Mr. Nicolson will wait on you tomorrow for your dispatches.”
